741 N.W.2d 21 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joshua Kent DIPZINSKI, Defendant-Appellant.
Docket No. 133641. COA No. 276029.
Supreme Court of Michigan.
November 21, 2007.
By order of September 14, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the March 8, 2007, order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Midland Circuit Court, and we REMAND this case to the trial court for resentencing. The prosecutor acknowledges errors in the scoring of offense variables 1 and 9, which errors alter the guidelines sentence ranges for both convictions. Resentencing is therefore warranted. *22 People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). On remand, the trial court shall make a record explaining the reasons for scoring each offense variable. In all other respects leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.